Opinion filed August 16, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

             Nos. 11-12-00182-CV, 11-12-00183-CV, 11-12-00184-CV,
               11-12-00185-CV, 11-12-00186-CV, 11-12-00187-CV,
              11-12-00188-CV, 11-12-00189-CV, & 11-12-00190-CV
                                  __________

                     JASPER CANADY ENGLAND, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 20th District Court

                                     Milam County, Texas

            Trial Court Cause Nos. CR23,124; CR23,125; CR23,126; CR23,277;
                  CR23,278; CR23,279; CR23,387; CR23,388; & CR23,389


                           MEMORANDUM OPINION
       In each of the cases, Jasper Canady England filed a pro se notice of appeal on June 15,
2012, from the trial court’s order to withdraw funds that was signed on February 3, 2012. The
orders authorized the payment from appellant’s inmate trust account of court costs, fees, fines,
and restitution as reflected in the orders and assessed in the respective February 3, 2012
judgments of conviction. Upon receiving the clerk’s records, this court wrote appellant and
informed him that his notices of appeal were untimely and also that it did not appear that final,
appealable orders had been entered. We requested that appellant respond and show grounds to
continue these appeals. See TEX. R. APP. P. 42.3. Appellant has not filed a response in this
court, but we have received supplemental clerk’s records containing appellant’s filings in the
trial court, which include a motion to abate and remand these causes to the trial court. Appellant
asserts in that motion that he has not had the opportunity to challenge in the trial court the dollar
amounts assessed and the amounts withdrawn.
       Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A notice or order to withdraw funds is
not a final, appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Ramirez v. State, 318
S.W.3d 906 (Tex. App.—Waco 2010, no pet.). The clerk’s records show that appellant has not
filed in the trial court any post-notification motion, such as a motion to strike the order to
withdraw inmate funds. An order ruling on such a motion would be appealable. See Harrell,
286 S.W.3d 315. At this time, there is no appealable order with respect to the withdrawal of
funds from appellant’s inmate trust account because appellant has not filed and obtained a ruling
on a post-notification motion.
       Consequently, we dismiss these appeals for want of jurisdiction.


                                                              PER CURIAM


August 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2